DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Claim 36, 44, and 64 are pending.
Claims 36 and 64 are withdrawn.
Claims 64 is examined.
Examiner’s Comment
	Upon further review of the previous office action it has become apparent to the Examiner that the objection to claim 64 was in error and it should have been included in the rejection under 102. The Examiner apologizes for this egregious oversight.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 64 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent 10934554.
The claim is broadly drawn to a method for decreasing expression of CsTHCAS in cannabis plants by expressing a heterologous gRNA selected from group consisting of the gRNA  recited in claim 64 found within the genomic sequence of SEQ ID NO: 1.
U.S. Patent 10934554 Boudko et al. teaches a method of reduction of expression of a THCA synthase gene of SEQ ID NO: 2 in a cannabis plant by transformation with a gRNA endonuclease (CRISPR/Cas9).
Claims 7-9 of Boudko recite a method of introducing an RNA guide endonuclease guided to an endogenous site of a THCA synthase gene in claims 7-9 thereby down regulating THCA synthase activity (see also column 30 line 50 to column 31 line 25) that reads upon instant claim 53, and inherently teaches a method of making a medical composition as set forth in claim 78.
The alignments below shows a significant number of the sequences listed in claim 64 having 100% identity between the THAS coding region of the instantly claimed SEQ ID NO: 1 (SEQ ID NO: 2 that encodes SEQ ID NO: 3) and the THCA synthase coding sequence taught by Boudko i.e. SEQ ID NO: 2 recited in claim 7 of Boudko; wherein the alignment indicates that 100% identity for all of the gRNA tested in the instant claims (see alignments below); and since the gRNA of the instant claims are inherent to the structure of SEQ ID NO: 2 of Boudko, the method of down regulating THCA synthase taught in claims 7-8 of Boudko would also down regulate the gene product of SEQ ID NO: 1 of the instant claims.

SEQ ID NO: 28 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-28_f1_t20/c

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        174 ATTGTATATGTCTGTCCTGA 193
              ||||||||||||||||||||
Db         20 ATTGTATATGTCTGTCCTGA 1

SEQ ID NO: 30 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-30_f1_t20/c

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        224 CTGATACAACCCCAAAACCA 243
              ||||||||||||||||||||
Db         20 CTGATACAACCCCAAAACCA 1

SEQ ID NO: 34 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-34_f1_t20/c

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        244 CTCGTTATTGTCACTCCTTC 263
              ||||||||||||||||||||
Db         20 CTCGTTATTGTCACTCCTTC 1

SEQ ID NO: 42 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-42_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        313 TTGCAGATTCGAACTCGAAG 332
              ||||||||||||||||||||
Db          1 TTGCAGATTCGAACTCGAAG 20


SEQ ID NO: 43 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-43_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        316 CAGATTCGAACTCGAAGCGG 335
              ||||||||||||||||||||
Db          1 CAGATTCGAACTCGAAGCGG 20


SEQ ID NO: 45 aligned with SEQ ID NO: 2 of the ‘554 Patent

US-17-250-651A-45_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        330 AAGCGGTGGCCATGATGCTG 349
              ||||||||||||||||||||
Db          1 AAGCGGTGGCCATGATGCTG 20

SEQ ID NO: 63 aligned with SEQ ID NO: 2 of the ‘554 Patent

US-17-250-651A-63_f1_t20/c

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        517 GGTGGGTATTGCCCTACTGT 536
              ||||||||||||||||||||
Db         20 GGTGGGTATTGCCCTACTGT 1


SEQ ID NO: 64 aligned with SEQ ID NO: 2 of the ‘554 Patent

US-17-250-651A-64_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        517 GGTGGGTATTGCCCTACTGT 536
              ||||||||||||||||||||
Db          1 GGTGGGTATTGCCCTACTGT 20


SEQ ID NO: 71 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-71_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy        544 GGTGGACACTTTAGTGGAGG 563
              ||||||||||||||||||||
Db          1 GGTGGACACTTTAGTGGAGG 20

SEQ ID NO: 134 aligned with SEQ ID NO: 2 of the ‘554 Patent

US-17-250-651A-134_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       1361 ATAATGAAAAGCATATAAAC 1380
              ||||||||||||||||||||
Db          1 ATAATGAAAAGCATATAAAC 20

SEQ ID NO: 143 aligned with SEQ ID NO: 2 of the ‘554 Patent
US-17-250-651A-143_f1_t20

  Query Match              1.2%;  Score 20;  DB 1;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy       1447 AATTATAGGGACCTTGATTT 1466
              ||||||||||||||||||||
Db          1 AATTATAGGGACCTTGATTT 20

	
Claim 64 is rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663